Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				          DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 5 and 10 recite an amount of a polymer matrix (i.e. a monomer + a polyfunctional monomer) is 20.1-32 parts by weight in 100 parts by weight of the hydrogel and thus the recited 1 to 30 parts by weight the polymer matrix in 100 parts by weight of said hydrogel of claim 12, 10 parts by weight of the polymer matrix and the polyvalent ion-containing compound of claim 20 and 20 parts by weight of the polymer matrix and the polyvalent ion-containing compound of claim 21  would improperly broaden scope of the claim 10.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-13 and 21 are rejected under 35 U.S.C. 103 as obvious over Kemeny et al (US 2010/0239672 A1) in view of Machine translated JP 2004-292592.
Kemeny et al teach nanocomposite hydrogels of polyacrylic acid (poly(AAc), see [0072]) comprising 1-25 wt.% of silicates (see [0044] also) obtained by the instant amount of a crosslinker in Figures such as 9, 17 and 19 and examples of tables 2-4.  
The instant claim 10 only recites amounts of a monomer and a polyfunctional monomer for a hydrogel which would leave room for any amount of water and a polyvalent ion-containing compound (claim 12 further recites amounts of the polymer which would be indefinite and polyvalent ion-containing compound).  Thus, an amount of water would encompass about 68 to about 79.9 wt.% (i.e. 100 – (amounts of a monomer, a polyfunctional monomer and a small amount of a polyvalent ion-containing compound, also see the instant table 6) which would encompass a swelling ratio of about 4.
Kemeny et al teach a maximum swelling of sample containing filler for poly(AAc) is 28 D(g/g) in table 2 and the maximum swelling would encompass various swelling such as the instant swelling ratio of about 4.  When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration (i.e. amount of water for the hydrogel in this case) or in temperature, or both, the burden is In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).  Thus, a hydrogel having a different amount of water including the instant amount would be obvious to one skilled in the art.
The instant invention further recites values of breaking strength and breaking elongation over Kemeny et al.
JP teaches a hydrogel having the instant values of breaking strength and breaking elongation in examples of table 1.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to obtain a hydrogel comprising the instant amounts of the polymer matrix and water from the hydrogel of Kemeny et al depending on a desired final application and since the hydrogel having the instant values of breaking strength and breaking elongation is well known as taught by JP absent showing otherwise.  
Further the recited properties of claim 13 would be obvious over the above modified hydrogel since similar components and amounts thereof are utilized.

Claims 5, 6, 8, 9 and 20 are rejected under 35 U.S.C. 103 as obvious over Omidian et al (US 6,960,617) in view of Borges De Couraca et al (US 2013/0261208 A1) and Merrigan et al (US 2004/0068093 A1), and further in view of Machine translated JP 2004-292592

The instant claim 5 further recites particular monomers and polyfunctional monomers and amounts thereof, cellulose nanofiber and an amount thereof, and values of breaking strength and breaking elongation over Omidian et al.
Omidian et al teach various monomers including (meth)acrylic acid, potassium or sodium salt of (meth)acrylic acid and acrylic acid (AAC) as one of preferred monomers at col. 5, lines 16-42 and in examples A, B and C.  
Borges De Couraca et al teach use of cellulose nanofibrils having a diameter of lee than 10 nm for a composite hydrogel for improving strength in [0015] and examples having various amounts such as 1.6 wt.% (see [0055]).
Merrigan et al teach various polyfunctional monomer crosslinkers in [0029] in which the divinylbenzene and the N,N’-methylenebisacrylamide are taught and equated.
JP teaches a hydrogel having the instant values of breaking strength and breaking elongation in examples of table 1.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize the art well known cellulose nanofibrils taught by Borges De Couraca et al having a diameter of lee than 10 nm and a crosslinker such as the divinylbenzene taught by Merrigan et al for obtaining the hydrogel of Omidian et al since the cellulose fiber of Omidian et al would encompass cellulose nanofibrils and since such functionally equivalent crosslinkers would be expected to yield a similar hydrogel and since both divinylbenzene and N,N’-methylenebisacrylamide are well known crosslinkers for obtaining the hydrogel as taught by Merrigan et al and since the 
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
As to amounts of the recited components:  When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration (i.e. amounts of a monomer, a polyfunctional monomer and water for the hydrogel in this case) or in temperature, or both, the burden is on Appellant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).  Thus, a hydrogel having a different amount of the components would be obvious to one skilled in the art.
As to an additional polyhydric alcohol of claim 9: Omidian et al teach other strengthening polymer including polyvinyl alcohol and a mixture thereof and thus further utilization of the polyvinyl alcohol in the above modified hydrogel of Omidian et al would be obvious.  See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






THY/Jan 15, 2021                                             /TAE H YOON/                                                                          Primary Examiner, Art Unit 1762